966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re: Dennis L. LAND and Carla M. Land, DebtorsDennis L. LAND;  Carla M. Land, Appellants,v.FARMERS HOME ADMINISTRATION, Appellee.
No. 91-3632.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 3, 1992.Filed:  June 22, 1992.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Dennis L. Land and Carla M. Land, Chapter 11 debtors, appeal from the district court's1 order affirming the bankruptcy court's2 grant of Farmers Home Administration's (FmHA) motion for relief from the automatic stay.  We affirm.


2
Relief from the automatic stay is a core proceeding, 28 U.S.C. § 157(b)(2)(G), and the bankruptcy court has the authority to adjudicate a case to finality if it is a core proceeding. 28 U.S.C. § 157(b)(1).  The bankruptcy court shall grant relief from the automatic stay if the debtor does not have equity in the property and the property is not necessary to an effective reorganization.  11 U.S.C. § 362.  Although the Lands have not provided this court with a transcript of the hearing on the motion for relief from the automatic stay, the bankruptcy court stated that the Lands stipulated that they had no equity in the property.  The court further stated that the Lands failed to present any reorganization plan.  The Lands have not contested these findings.


3
The judgment is affirmed.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska


2
 The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the District of Nebraska